DOWNEY, Judge.
By interlocutory appeal review is sought of the trial court’s order sustaining appel-lees’ objection to several of appellant’s interrogatories.
The trial judge is vested with a broad discretion in discovery matters and the decision under review does not appear to be an abuse thereof. While we recognize the essential nature of the ultimate facts appellant seeks through the interrogatories in question, it may be they can be obtained by a very direct, simple interrogatory asking appellee if on or prior to the pertinent date in question it regularly extended or arranged for the extension of credit for which the payment of a finance charge was required. No doubt the trial judge perceived this and thus exercised his discretion as he did.
However, we feel it prudent to note that if appellant is unable to obtain the needed information from appellee by simple, direct interrogatories, it may then become necessary for appellant to once again resort to more onerous and detailed interrogatories *355of the nature of those to which objection has been sustained.
Accordingly, the order appealed from is affirmed.
MAGER, J., concurs.
WALDEN, C. J., concurs in result only.